Citation Nr: 1626146	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-15 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right leg amputation claimed to be the result of peripheral artery disease.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or because of being housebound (HB).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1959 and from March 1961 to January 1962.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2011 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

In support of his claims, the Veteran testified at an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript has been associated with the claims file, so is of record.

In October 2014, the Board denied an additional claim of entitlement to nonservice-connected pension, including special monthly pension (SMP), but instead remanded these remaining claims for service connection for a right leg amputation and SMC to the RO via the Appeals Management Center (AMC) for further development and consideration.  After being further developed, these claims continued to be denied on remand, so they are again before the Board.  There was compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This is a paperless appeal.  All documents in Virtual VA and the Veterans Benefits Management System (VBMS) have been considered in deciding these claims.

Also, as the Board previously indicated when remanding these claims, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The peripheral artery disease of the Veteran's right leg did not initially manifest during his active duty service, or within a year of his discharge from service, nor is it shown to be otherwise related or attributable to his service.

2.  The amputation of the Veteran's right leg did not occur during his service or for many years thereafter, is not the result of any incident or incidents of his service, and is not related or attributable to a service-connected disability.

3.  The Veteran is not permanently bedridden or so helpless as to be in need of regular A&A because of service-connected disability, and he is not permanently HB by reason of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for establishing entitlement to service connection for peripheral artery disease with resulting right leg amputation.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2015).

2.  The criteria also are not met for SMC based on the need for regular A&A or because of being HB.  38 U.S.C.A. §1114(l)(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has comprehensively reviewed all of the evidence in the Veteran's claims folder, but with emphasis on the evidence that is most relevant to these claims.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015). 

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; but also the "downstream" (4) degree of disability; and (5) effective date of disability in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran this required VCAA notice concerning his claims by way of letter dated in February 2011, so prior to initially adjudicating them in June 2011, therefore in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With regards to content, the letter reflects compliance with pertinent regulatory provisions and case law.  Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate them, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also, in response to his claim for service connection, provided him all necessary information on downstream disability ratings and effective dates.  As well, it identified the evidence it had received in support of his claims and the evidence it was responsible for obtaining for him, so on his behalf.  The RO noted that it would make reasonable efforts to assist him in obtaining all other outstanding evidence, provided he identified the source(s) of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence.


Duty to Assist

VA is also as mentioned to assist a claimant in obtaining evidence necessary to substantiate and complete a claim, unless there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

To this end, the RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence he had identified as potentially pertinent to his appeal, including service treatment records and post-service treatment records. 

VA examinations additionally were done in September 2015.  In reviewing the examination reports, the Board finds them adequate for the purpose of adjudicating these claims on appeal.  The examiners provided the opinions the Board requested when remanding these claims in October 2014, also more importantly the underlying rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Also of record and considered in connection with this appeal is the transcript of the Veteran's October 2012 videoconference hearing before the Board.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or VLJ to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned VLJ identified the issues on appeal and during the course of the hearing engaged in a discussion of evidence that would be relevant to the appeal.  Indeed, partly out of that discussion came the Board's subsequent need to remand the claims in October 2014 for the additional development and reasons already discussed.  Moreover, the Appellant-Veteran did not raise any new issues pertaining to these claims during the course of the hearing.  See Bryant, 23 Vet. App. at 497-98.  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.

The Appellant-Veteran has not alleged there were any deficiencies in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming there was such a deficiency, the Board finds that it did not prejudice his claims.  In Bryant, 23 Vet. App. at 498-99, the Court held that, although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the Appellant-claimant had any additional information to submit.  In this case, including as reflected in his hearing testimony, the Appellant-Veteran evidenced his actual knowledge of the type of evidence and information needed to substantiate his claims, including insofar as providing testimony relevant to showing why his right leg amputation being claimed is related or attributable to his military service.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), overruled on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Given the ensuing additional development of the Appellants claim by the AMC as a result of the Board's October 2014 remand, the Board finds that any deficiency in the October 2012 Board hearing was non-prejudicial.  See id.

In sum, VA has complied with all notification and assistance obligations in connection with this current appeal.

A.  Service Connection

Legal Criteria

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In such cases, however, the condition at issue also must be one of the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333-37 (Fed. Cir. 2013).  Peripheral artery disease is such a "chronic" disease since a form of arteriosclerosis.  Service connection also may be granted in any event for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for the claimed disorder on a direct basis, generally there must be probative (meaning competent and credible) evidence of:  (1) a current disability or, at the very least, indication of disability since the filing of the claim or contemporaneous thereto; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).


Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.303(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In deciding claims, the Board must determine the value of all evidence submitted, so including both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a 'competent' source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (explaining that competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Thus, the third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connection mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons also, equally, have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Background

The Veteran asserts that his peripheral artery disease was directly caused by his military service and the resulting post-service amputation of his right leg was a secondary complication of the peripheral artery disease.

The Veteran's service treatment records (STRs) are entirely unremarkable for any complaints, treatment, or diagnosis of peripheral artery disease, or for any suggestions he underwent an amputation of his right leg during either period of his active military service.  His separation examination report dated in January 1962 documented normal evaluation of the vascular system and lower extremities.  He also notably did not reference any vascular or lower extremity abnormalities or any other pertinent symptoms suggesting he had peripheral artery disease when completing his January 1962 Report of Medical History.


Private treatment records from much more recently from January to August 2004 from S.S., M.D., note the Veteran was in that doctor's office in January 2004 complaining of leg pains of five-to-ten years' duration.  So, if true, that meant he only had been experiencing the pains since, at worst, 1994.  That was far removed from his time in service.  He returned to the office in February 2004 after having a right iliac stent, right superficial femoral artery stent and right common femoral endarterectomy.  He underwent a right femoral embolectomy of the right femoral popliteal graft and popliteal arteries with angiograms in June 2004.  In July 2004, he underwent a right femoral embolectomy with right posterior tibial artery and reverse saphenous vein femoral tibial bypass.

Private treatment records dated in March 2004 from R.M.S., D.O., document complaints of continued bilateral leg pain.  The Veteran resultantly was scheduled for a percutaneous transluminal angioplast of the left superficial artery and possible thrombolysis of the right superficial femoral artery.  

Private treatment records dated from December 2008 to January 2011 from Via Christi Medical Associates document peripheral artery disease, post right leg amputation.  

Private treatment records from J.S., D.O., dated from April 2009 to January 2011, show treatment for the Veteran's hypertension, peripheral artery disease and 
post-operative right leg amputation.

During his October 2012 videoconference hearing before the Board, the Veteran testified that in 1957 when he was in basic training he started having trouble with his right leg, but not really bad.  He indicated that he was now additionally experiencing problems with his left leg.  He stated that he was told by doctors that he had poor circulation in his leg and they suggested operating.  That apparently was in reference to the eventual amputation of his right leg.


Two VA examinations in September 2015 were conducted.  In the VA examination noted as "Medical Opinion", the examiner stated that review of the Veteran's STRs and discharge physical did not indicate a diagnosis or treatment of peripheral vascular disease.  The Veteran reported that his peripheral vascular disease symptoms had started only approximately 10 years prior to 2004 and that he had undergone numerous attempts of revascularization prior to the initial right below-the-knee amputation in 2004.  He subsequently underwent several revisions due to the non-healing wounds and painful neuromas in the stump resulting in a right above-the-knee amputation.  This VA compensation examiner explained that the Veteran had a significant tobacco-use history since the age of 14 and had continued to smoke 1/2 package per day.  The examiner noted that tobacco-use is a known cause of peripheral vascular disease.  The examiner explained that, due to no indication of a complaint, diagnosis, or treatment in service of peripheral vascular disease or poor circulation, a medical nexus could not be established.  The examiner therefore concluded this claimed condition was less likely than not (less than 50-percent probability) incurred in or caused by the claimed in-service injury, event or illness.

During an accompanying September 2015 VA examination noted as "Amputation", the examiner observed a history of severe peripheral artery disease resulting in a right below-the-knee amputation in 2004, with subsequent revisions and, ultimately, a right above-the-knee amputation owing to chronic non-healing areas and development of stump neuromas.  The examiner observed that, in 2011, the Veteran underwent evaluation for possible resumption of ambulation with prosthesis.  He reported that he had started smoking at the age of 14 and continues to smoke 1/2 package per day.  The examiner indicated the Veteran used a wheelchair for locomotion.


Analysis

There is no competent and credible (so no ultimately probative) evidence of record suggesting that a circulation disorder of any sort involving the Veteran's right leg began during his service or within one year after his discharge, or that a chronic disorder, namely peripheral artery disease, was initially noted during his service and has continued from the time of his service to the present - ultimately leading to the right leg amputation at issue (first below the knee and then, eventually, extended to above the knee).  The STRs are entirely unremarkable for complaints, treatment, or diagnosis of a circulation disorder, including especially of peripheral artery disease.  Although the Veteran contends that he had circulation problems in service, the Board finds that his account of this lacks credibility as it is unsupported by contemporaneous evidence.  In this regard, he testified during his October 2012 Board hearing that he had first had trouble with his right leg in 1957 during basic training.  He did not indicate whether he actually sought treatment for any right leg problems while in service, but the Board points out that he served more than 2 years during that period of service without mention of any complaints or findings referable to his right leg in his STRs, and he additionally served a second period equally without any complaints or findings referable to his right leg.  Physical examinations during those two periods of service did not disclose any right leg problems, including particularly with respect to the circulation in his lower extremities.  It stands to reason that, had he in fact been experiencing the level of discomfort now alleged, he would at least have complained about it, but there is no such suggestion of this in the records concerning his service, including especially his STRs.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Conversely, in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Though of course commendable in their own right, both of the Veteran's periods of service were during peacetime, not combat.  In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Here, the STRs are indeed complete, certainly in relevant part, and it is certainly reasonable given the type of discomfort claimed (resulting from poor circulation in the legs) to have expectation of some reflection of this in the STRs, but there clearly is none.

The post-service records are similarly silent for any reference to circulation problems until decades after service - at the earliest 2004, when the Veteran himself indicated that he only had been experiencing leg pains for about 10 years, so at most since only 1994 or thereabouts.  The Board consequently finds his account of symptoms in service and persisting ever since to lack credibility.  VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Moreover, the only medical nexus opinion addressing the etiology of the disorder is wholly against the claim that it is related to or the result of the Veteran' service.  The September 2015 VA examiner opined that it was unlikely that the Veteran's peripheral artery disease and resultant right leg amputation was incurred or caused by his service.  The examiner has attributed the peripheral artery disease, instead, to the Veteran's documented tobacco-use history, even continuing to this day, which, according to the examiner, is a known cause of peripheral artery disease.  He therefore completely disassociated this disease from the Veteran's service.  This is significant because, not only does the Veteran have to show he has the claimed disease, but also that it is related to or the result of his service to, in turn, warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The Board finds that the September 2015 VA examinations and opinion constitute probative evidence against the Veteran's claim of entitlement to service connection for a right leg amputation secondary to peripheral artery disease.  This unfavorable conclusion is based on current examination results and review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history, including the smoking mentioned.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

As for the amputation, itself, the record does not show, and the Veteran does not contend, that the leg was amputated in service or prior to 2004.  Nor is there any evidence that the amputation is related to any incident, event or disease in service.  Service connection for the right leg amputation on a secondary basis (under 38 C.F.R. § 3.310(a) and (b)) is not possible since the Veteran's peripheral artery disease, which caused the amputation, has not itself been shown to be related to or the result of his service.  So even though the peripheral artery disease is the acknowledged precipitant for the eventual amputation, there still is no linkage - even secondarily - to his service inasmuch as the peripheral artery disease, itself, has not been etiologically linked to his service.


To reiterate, although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the peripheral artery disease and associated right leg amputation are related to or the result of the Veteran's active duty service) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is to say, the Veteran, himself, through his statements and hearing testimony, simply is not competent to establish this required connection between his peripheral artery disease with resultant right leg amputation and his service.  This case involves the determination of the etiology of an insidious disease process that is first shown by the record to have manifested many years, indeed decades, after conclusion of the Veteran's service, in a person no less with an apparent known risk factor of chronic smoking.  The Board finds that the evidentiary picture is far too complex for a layperson to be able to offer a competent opinion on this determinative issue of causation.

In sum, there is no competent or credible evidence of peripheral artery disease or a right leg amputation in service, and no competent or credible evidence of this disease for well more than a year after service, or of this disease alternatively existing continuously since service.  To the contrary, the only competent and credible evidence addressing the etiology of this disease and the resultant right leg amputation is entirely against the claim.  As the preponderance of the evidence is against the claim, it must be denied.  See Alemany, 9 Vet. App. 518 (1996).

B.  SMC

SMC is payable where, because of service-connected disability or disabilities, a Veteran is permanently bedridden or with such significant disabilities as to be in need of regular A&A.  38 U.S.C.A. § 1114(l).  There are several criteria for determining the need for regular A&A, such as inability to dress oneself.  See 38 C.F.R. § 3.352(a).  The definition of "bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

SMC also may be paid where the Veteran has a service-connected disability rated as total, and either has additional service-connected disability or disabilities independently ratable at 60 percent or more, or by reason of service-connected disability or disabilities is permanently HB.  38 U.S.C.A. § 1114(s).

The Veteran's claim for SMC is based on his right leg amputation secondary to peripheral artery disease.  However, he is not service connected for peripheral artery disease or consequently his right leg amputation.  In fact, service connection is not in effect for any disability.  SMC based on A&A or HB status is predicated on service-connected disabilities only, meaning disabilities shown to be the result of or related to the Veteran's active military service. 

While the Board certainly is sympathetic to the Veteran's claim that he needs A&A because of the unfortunate loss of his right leg owing to the peripheral artery disease, he does not meet the legal threshold required to receive SMC for A&A or based on HB status.  Thus, the analysis of this claim does not need to proceed any further.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement to SMC due to the right leg amputation secondary to the peripheral artery disease is denied.



ORDER

The claim of entitlement to service connection for a right leg amputation secondary to peripheral artery disease is denied.

The claim of entitlement to SMC based on the need for regular A&A or because of being HB also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


